Motion, insofar as it seeks disqualification of Judge Rosenblatt, dismissed as academic; motion, insofar as it seeks disqualification of Chief Judge Kaye and Judges Smith, Levine, Ciparick and Graffeo dismissed upon the ground that the Court of Appeals has no authority to entertain the motion made on nonstatutory grounds. The application seeking recusal is referred to the Judges for individual consideration and determination by each Judge.
*720Concur: Chief Judge Kaye and Judges Smith, Levine, Ciparick, Wesley and Graffeo. Taking no part: Judge Rosenblatt.
Chief Judge Kaye and Judges Smith, Levine, Ciparick, Wesley and Graffeo each respectively denies the referred motion for recusal.